Fish, J.
This being an action against a city for damages alleged to have been occasioned to the plaintiffs property by raising a street' above the level thereof, and the evidence being conflicting upon the question whether the place filled in constituted a portion of a street or was a part of an “ approach ” to a county bridge, and also upon the question whether or not the work was done by the municipal or by the county authorities, this court will not disturb a verdict in the plaintiffs favor, there being sufficient evidence to support the same, and no special question of law being raised in the record.

Judgment affirmed.


All concurring, except Cobb, J., absent.